Citation Nr: 0100173	
Decision Date: 01/04/01    Archive Date: 01/11/01

DOCKET NO.  97-34 100A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUES

1.  Entitlement to service connection for migraine headaches.

2.  Entitlement to service connection for neck pain.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Fetty, Counsel

INTRODUCTION

The veteran had active service from February 1968 to January 
1970.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 1996 rating decision of the 
New York, New York Department of Veterans Affairs (VA) 
Regional Office (RO).  The Board remanded the matter in June 
2000 for an additional hearing, which was held before the 
undersigned member of the Board in October 2000.


REMAND

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, 114 Stat. 2096 (2000).  Among other 
things, this law eliminates the concept of a well-grounded 
claim, redefines the obligations of the Department of 
Veterans Affairs (VA) with respect to the duty to assist, and 
supersedes the decision of the United States Court of Appeals 
for Veterans Claims in Morton v. West, 12 Vet. App. 477 
(1999), withdrawn sub nom. Morton v. Gober, No. 96-1517 (U.S. 
Vet. App. Nov. 6, 2000) (per curiam order), which had held 
that VA cannot assist in the development of a claim that is 
not well grounded.  This change in the law is applicable to 
all claims filed on or after the date of enactment of the 
Veterans Claims Assistance Act of 2000, or filed before the 
date of enactment and not yet final as of that date.  
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 7, subpart (a), 114 Stat. 2096, ___ (2000).  See also 
Karnas v. Derwinski, 1 Vet. App. 308 (1991).

Because of the change in the law brought about by the 
Veterans Claims Assistance Act of 2000, a remand in this case 
is required for compliance with the notice and duty to assist 
provisions contained in the new law.  See Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, §§ 3-4, 114 
Stat. 2096, ___ (2000) (to be codified as amended at 38 
U.S.C. §§ 5102, 5103, 5103A, and 5107).  In addition, because 
the VA regional office (RO) has not yet considered whether 
any additional notification or development action is required 
under the Veterans Claims Assistance Act of 2000, it would be 
potentially prejudicial to the appellant if the Board were to 
proceed to issue a decision at this time.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993); VA O.G.C. Prec. Op. No. 16-92 
(July 24, 1992) (published at 57 Fed. Reg. 49,747 (1992)).

VA's duty to assist now includes providing a medical 
examination or obtaining a medical opinion where such is 
necessary to make a decision on the claim.  See Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, §§ 3-4, 
114 Stat. 2096, ___ (2000) (to be codified as amended at 
38 U.S.C. § 5103A(d)).  

The veteran received treatment for a neck disorder during 
active service and he currently has cervical disk disease.  
During a hearing in October 2000, the veteran submitted a VA 
medical opinion noting that there is a "possibility" of a 
nexus between current degenerative changes of the cervical 
spine and in-service neck injuries.  Although that opinion 
must be viewed as favoring the claim, it appears to have been 
offered without the benefit of the complete medical history 
contained in the claims file.  Thus, the Board requests that 
a qualified VA physician review the claims file and determine 
whether it is at least as likely as not that any current neck 
disorder began during active service.

The Board also requests that the veteran be examined for his 
claimed migraine headaches.  The claims file reflects that 
during an induction examination in February 1968, the veteran 
reported a history of frequent or severe headache; however, 
the medical examiner found the veteran to be normal and he 
was inducted into the military.  Private medical reports 
reflect that the veteran was hospitalized in May 1972 for 
complaint of cluster headaches.  In August 1995, a VA 
examiner noted a history of migraines.  The veteran has 
testified that his headaches began during active service 
immediately after falling.  See October 2000 hearing 
transcript, p. 4.  VA's duty to assist includes offering the 
veteran an examination and obtaining a medical opinion prior 
to adjudication of this claim.

For the aforementioned reasons, the case is REMANDED to the 
RO for the following actions:


1.  After obtaining the necessary 
authorization(s) from the veteran, the RO 
is to request and associate with the 
claims file copies of any relevant 
medical records for treatment he has 
received at VA Medical Center Northport 
or other locations since November 1998.  
If such records are not available, the RO 
should clearly document that fact in the 
claims file.

2.  After receiving and associating the 
above-mentioned records, if available, 
with the veteran's claims file, the 
veteran should be scheduled for an 
appropriate VA examination for headaches.  
The claims file and a copy of this remand 
must be made available to the examiner 
for review in connection with this 
examination.  The examiner should review 
the claims file and note that review in 
the examination report.  The examiner 
should examine the veteran and offer a 
diagnosis concerning the veteran's 
headaches, if possible.  The examiner is 
asked to express an opinion as to whether 
it is at least as likely as not that any 
currently diagnosed headache condition 
began or was aggravated during, or is the 
result of, active service.  All 
examination findings along with complete 
rationale of opinions and conclusions 
should be set forth in a legible report.  

3.  The claims file should be forwarded to 
an appropriate VA physician for an opinion 
concerning the etiology of the veteran's 
neck pain.  The physician is asked to 
review the claims folder, giving special 
attention to the service medical records 
and post service medical history, and note 
that review in his/her report.  The 
physician is asked to offer an opinion 
addressing whether it is at least as 
likely as not that any current neck 
disorder is related to active service.  If 
any current neck disorder represents 
arthritis that cannot be associated with 
active service, the examiner is also asked 
to determine whether any such arthritis 
became manifested within a year of 
discharge from active service.  A complete 
rationale should be set forth in a legible 
report.  The veteran may be re-examined if 
necessary.

5.  The RO should undertake any 
additional development suggested by the 
examiner's findings and opinions, or lack 
thereof.  

6.  The RO must review the claims file 
and ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied.  For further guidance 
on the processing of this case in light 
of the changes in the law, the RO should 
refer to VBA Fast Letter 00-87 
(November 17, 2000), as well as any 
pertinent formal or informal guidance 
that is subsequently provided by the 
Department, including, among others 
things, final regulations and General 
Counsel precedent opinions.  Any binding 
and pertinent court decisions that are 
subsequently issued also should be 
considered.  If the benefit sought on 
appeal remains denied, the appellant and 
the appellant's representative, if any, 
should be provided with a supplemental 
statement of the case (SSOC).  The SSOC 
must contain notice of all relevant 
actions taken on the claim for benefits, 
to include a summary of the evidence and 
applicable law and regulations considered 
pertinent to the issue currently on 
appeal.  An appropriate period of time 
should be allowed for response.

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The veteran need take no 
action until he is further informed.  The purpose of this 
REMAND is to obtain further development and ensure due 
process of law.  No inference should be drawn regarding the 
final disposition of the claim as a result of this action.  
The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	J. E. Day
	Veterans Law Judge
	Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).


